Exhibit 10.3(o)

FIRST AMENDMENT TO THE

BLOCKBUSTER INC.

2004 LONG-TERM MANAGEMENT INCENTIVE PLAN

(AS AMENDED THROUGH OCTOBER 6, 2004)

THIS FIRST AMENDMENT (the “First Amendment”) to the Blockbuster Inc. 2004
Long-Term Management Incentive Plan, as amended through October 6, 2004 (the
“Plan”), is made and is effective August 5, 2008 (the “Effective Date”), by
Blockbuster Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and
service providers of the Company;

WHEREAS, Article XI of the Plan provides that the Company’s board of directors
(the “Board”) may amend the Plan in certain circumstances without the consent of
stockholders or participants; and

WHEREAS, the Board has determined that it is desirable to amend the Plan in
order to clarify that Stock Appreciation Rights (as defined in the Plan) may,
upon exercise, be settled in cash or, in the discretion of the Committee (as
defined in the Plan), in shares of the Company’s Class A common stock, par value
$.01 per share (“Common Stock”), or other securities of the Company.

NOW, THEREFORE, the Plan shall be amended as of the Effective Date as set forth
below.

1. The definition of “Stock Appreciation Right” in Section 1.2(oo) of the Plan
is hereby deleted and replaced in its entirety with the following:

(oo) “Stock Appreciation Right” shall mean a contractual right granted to a
Participant pursuant to Article III to receive a payment equal to the excess of
the Fair Market Value of a specified number of shares of Common Stock on the
date the right is exercised over a specified exercise price, as determined in
accordance with Article III of the Plan and subject to such other terms and
conditions as are set forth in the Plan and in the applicable Agreement. Stock
Appreciation Rights may be Tandem Stock Appreciation Rights or Stand-Alone Stock
Appreciation Rights and payment by the Company upon a Participant’s exercise of
a Stock Appreciation Right shall be made in cash or, in the discretion of the
Committee, in shares of Common Stock or other securities of the Company
designated by the Committee, or in combination of cash, shares or such other
securities.



--------------------------------------------------------------------------------

2. Section 3.3 of the Plan is hereby deleted and replaced in its entirety with
the following:

Section 3.3 Stand-Alone Stock Appreciation Rights

The Committee may grant Stand-Alone Stock Appreciation Rights on the terms and
conditions set forth in the Plan and on such other terms and conditions as the
Committee shall establish at the time of grant, including the satisfaction of
any Performance Goal requirements established by the Committee. The Committee
shall establish an exercise price at the time any Stand-Alone Stock Appreciation
Right is granted; provided that, such exercise price shall not be less than 100%
of the Fair Market Value of a share of Common Stock on the Date of Grant. A
Stand-Alone Stock Appreciation Right shall entitle the holder thereof to receive
from the Company an amount equal to the excess of the Fair Market Value of a
share of Common Stock on the exercise date over the exercise price for the Stock
Appreciation Right multiplied by the number of rights exercised. Payment by the
Company upon a Participant’s exercise of a Stand-Alone Stock Appreciation Right
shall be made in cash or, in the discretion of the Committee, in shares of
Common Stock or other securities of the Company designated by the Committee, or
in a combination of cash, shares or such other securities. If the Committee
chooses to issue Common Stock upon a Participant’s exercise of a Stand-Alone
Stock Appreciation Right, the Participant shall have the right to receive a
number of shares of Common Stock equal to (i) the product of (A) the excess of
(I) the Fair Market Value of one share of Common Stock on the date of exercise
over (II) the exercise price for such Stand-Alone Stock Appreciation Right,
multiplied by (B) the number of rights as to which the Award is being exercised,
and divided by (ii) the Fair Market Value of one share of Common Stock on the
date of exercise. Further, in the event a Stand-Alone Stock Appreciation Right
is paid in shares of Common Stock or other securities of the Company, one or
more stock certificates for the appropriate number of shares of Common Stock or
other securities shall be delivered to the Participant or such shares shall be
credited to a brokerage account if the Participant so directs; provided,
however, that any certificates shall bear legends as the Committee, in its sole
discretion, may determine necessary or advisable in order to comply with
applicable federal or state securities laws. The exercise price of any Stock
Appreciation Right will be subject to adjustment in accordance with the
provisions of Article IX.

Stand-Alone Stock Appreciation Rights shall be exercisable only to the extent
the Participant is vested therein, subject to any restrictions that the
Committee shall determine and specify in the applicable Agreement (or in any
employment or consulting agreement applicable to the Participant). A Participant
shall vest in Stand-Alone Stock Appreciation Rights over such time and in such
increments as the Committee shall determine and specify in a vesting schedule
set forth in the applicable Agreement (or in any employment or consulting
agreement



--------------------------------------------------------------------------------

applicable to the Participant). The Committee may, however, accelerate the time
at which a Participant vests in his or her Stand-Alone Stock Appreciation
Rights.

NOW, THEREFORE, be it further provided that, except as set forth above, the Plan
shall continue to read in its current state.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the execution of this First Amendment
by its duly authorized officer, effective as of the Effective Date.

 

BLOCKBUSTER INC. By:   /s/ Kim Alleman   Kim Alleman, Senior Vice President